           Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              7/20/2021
                                                                       :
KIETH FISHBERG,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-6664 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
STATE FARM FIRE AND CASUALTY COMPANY,                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:


        Defendant State Farm Fire and Casualty Co. (“Defendant” or “State Farm”) moves,

pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss the second through fourth causes of action in the

first amended complaint, at Dkt. No. 26 (“Amended Complaint”), as well as Plaintiff’s demand

for punitive damages and demand for attorney’s fees. Dkt. No. 28.

                                               BACKGROUND

        The following allegations, drawn from the Amended Complaint, are taken as true for

purposes of this motion to dismiss.

        Plaintiff Keith Fishberg (“Fishberg” or “Plaintiff”) is a residential tenant in Apartment 4B

of the cooperative apartment building located at 131 East 15th Street in Manhattan (the

“Premises”). Dkt. No. 26 ¶ 1. He also is the insured under a Renter’s Policy of Insurance issued

to him under policy number 56-BBX-H373-4, which was in effect from June 11, 2019 to June

11, 2020 (the “Policy”).

        The Policy in pertinent part provides as follows:
             Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 2 of 17




           COVERAGE B- PERSONAL PROPERTY

           We insure accidental direct physical loss to property described in Coverage B
           caused by the following perils . . .

           2. Windstorm or hail. This peril does not include loss to property contained in a
           building caused by rain, snow, sleet, sand or dust. This limitation does not apply
           when the direct force of wind or hail damages the building causing an opening in a
           roof or wall and the rain, snow, sleet, sand or dust enters through this opening.

Id. ¶ 8.

           The Policy further provides:

           COVERAGE C – LOSS OF USE

           1. Additional Living Expenses. When a Loss Insured causes the residence premises
           to become uninhabitable, we will cover the necessary increase in cost you incur to
           maintain your standard of living up to 24 months…

Id. ¶ 9.

           The Policy also provides coverage for remediation of fungus and losses caused by

fungus. Id. ¶10.

           Plaintiff alleges that on or before August 2019, while the Policy was in effect, the

Premises suffered substantial damages when the ceiling collapsed due to a windstorm, causing a

water leak from the roof as a result of a severe rainstorm, and that Plaintiff’s personal property

sustained damage or was rendered useless. Id. ¶¶ 12-13. Plaintiff also alleges that he lost use of

the Premises and was forced to expend monies to repair, remediate, and restore his personal

property. Id. ¶¶ 15-16.

           Plaintiff submitted a timely notice of claim under the Policy to State Farm and alleges

that he fully complied with the notice provisions of the Policy as well as other conditions

precedent to payment for what he claims was a “Covered Loss” under the Policy, but that, by

letter dated August 20, 2019, State Farm denied coverage to the Plaintiff. Id. ¶¶ 17-19. He also




                                                    2
          Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 3 of 17




alleges that State Farm failed to investigate the alleged Covered Loss and that it refused to adjust

the claim. Id. ¶¶ 20-21.

       He asserts four causes of action. His first cause of action is for breach of contract. Id.

¶¶ 23-27. In his second cause of action, he alleges that State Farm refused to timely investigate

and adjust the claim in good faith. Id. ¶¶ 28-38. Specifically, Plaintiff claims that the Defendant

only telephoned the building manager where the loss occurred and relied solely on information

supplied by the building manager, without sending an adjuster to the building. Id. ¶¶ 30-32. He

claims consequential damages in the form of the costs of medical bills, loss of monies, and loss

of the use of the Premises as a residence as well as incidental business activities as a result of

State Farm’s failure to investigate and adjust the claim in good faith. Id. ¶¶ 35-38.

       Plaintiff’s third cause of action is for materially unfair and deceptive acts and practices in

violation of N.Y. General Business Law § 349. Id. ¶¶ 39-57 (“Section 349”). Plaintiff alleges

that Defendant maintains a publicly accessible website describing the renters insurance that it

makes available to the public for purchase. Id. ¶ 40. Plaintiff further alleges that the website

represents to members of the public that they may need renters insurance if their belongings are

lost in a fire or other accident and that renters insurance covers accidents including water damage

from plumbing and weather, including damage from “windstorms, hail, and water damage from

freezing of plumbing systems.” Id. ¶¶ 43-44. Plaintiff alleges that the website is ambiguous as

to what is covered but that a reasonable person would understand the website to convey that the

renters insurance covers losses such as that sustained by Plaintiff and would be induced to

purchase a policy thereby. Id. ¶¶ 46-47. Plaintiff claims that the fact that Defendant has denied

coverage demonstrates the website is misleading. Id. ¶¶ 53-57. Plaintiff alleges “[u]pon

information and belief,” that Defendant’s “offending practice is not an isolated incident, but a




                                                  3
          Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 4 of 17




consumer-oriented and routine practice that has affected many similarly situated insureds, and

does, or has the potential to, affect the public at large.” Id. ¶ 56.

        In his fourth cause of action, Plaintiff alleges that Defendant engaged in “willful and

wanton” misconduct and engaged in “improper procedure and tactics and violate[d] applicable

law, rules and regulations in denying his claim and failing to investigate, adjust and pay the loss

in accordance with the Policy,” and as a result Plaintiff is entitled to punitive damages. Id. ¶ 61.

                                    PROCEDURAL HISTORY

        Plaintiff initiated this action on July 21, 2020 by filing the Summons and Complaint in

the Supreme Court of the State of New York, New York County. On August 20, 2020,

Defendant timely removed the action to this Court based upon diversity jurisdiction. Dkt. No. 1.

On September 24, 2020, State Farm timely filed a partial motion to dismiss the claims and

demand for damages that are the subject of the instant motion. Dkt. Nos. 12-14. In response,

Plaintiff filed the Amended Complaint on November 16, 2021. Dkt. Nos. 25-26. Defendant

filed its motion to dismiss the Amended Complaint on December 4, 2020. Dkt. No. 28.

                                       LEGAL STANDARD

        To survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a complaint must

include “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 554, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for relief

will . . . be a context specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. Put another way, the plausibility requirement “calls

for enough fact to raise a reasonable expectation that discovery will reveal evidence [supporting


                                                   4
            Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 5 of 17




the claim].” Twombly, 550 U.S. at 556; accord Matrixx Initiatives, Inc. v. Siracusano, 563 U.S.

27, 46 (2011). However, although the Court must accept all the factual allegations of a

complaint as true, it is “not bound to accept as true a legal conclusion couched as a factual

allegation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). The ultimate issue “is

not whether a plaintiff will ultimately prevail but whether the claimant is entitled to offer

evidence to support the claims.” Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013) (quoting

Scheuer v. Rhodes, 416 U.S. 232, 235-36 (1974)); see also DiFolco v. MSNBC Cable L.L.C., 622

F.3d 104, 113 (2d Cir. 2010) (“In ruling on a motion pursuant to Fed. R. Civ. P. 12(b)(6), the

duty of a court is merely to assess the legal feasibility of the complaint, not to assay the weight of

the evidence which might be offered in support thereof.”) (internal quotation marks and citation

omitted).

                                           DISCUSSION

       Defendant moves to dismiss the second through the fourth causes of action. It argues that

(1) New York does not recognize a tort claim for bad faith denial of insurance coverage in

first-party insurance cases; (2) the Section 349 claim fails to make any specific allegations of

consumer-oriented conduct or deceptive acts; (3) there is no independent cause of action under

New York law for punitive damages and the complaint does not allege conduct based upon

which punitive damages could be awarded; and (4) the Policy does not entitle Plaintiff to

attorney’s fees if his claims are successful.

       A.       Defendant’s Motion to Dismiss the Second Cause of Action for Breach of the
                Covenant of Good Faith and Fair Dealing

       Defendant argues that Plaintiff’s second cause of action must be dismissed because New

York law does not recognize an independent claim for bad faith denial of insurance coverage.

Plaintiff responds that the second cause of action is addressed to Defendant’s breach of the



                                                  5
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 6 of 17




convent of good faith and fair dealing and addresses different conduct from that alleged in the

first cause of action. The first cause of action is addressed to Defendant’s denial of insurance

coverage; the second cause of action is predicated on State Farm’s failure to send a claims

adjuster to inspect his claimed loss and thus it is separate and apart from State Farm’s wrongful

claim denial claim. Dkt No. 38 at 5-6.

        Defendant is correct that, except in cases where an insurance company refuses to defend

or settle a claim brought by a third party against an insured, “New York law does not recognize

an independent cause of action for bad faith denial of insurance coverage.” Vitrano v. State

Farm Ins. Co., 2008 WL 2696156, at *3 (S.D.N.Y. July 7, 2008) (renters insurance policy); see

also Harriprashad v. Metropolitan Prop. & Cas. Ins. Co., 2011 WL 6337699 (E.D.N.Y. Nov.

17, 2011) (noting that New York does not recognize a separate claim of bad faith with respect to

insurance contracts); Core-Mark Intern. Corp. v. Commonwealth Ins. Co., 2005 WL 1676704, at

*3 (S.D.N.Y. July 19, 2005) (“New York law does not recognize the tort of bad faith denial of

insurance coverage.”); N.Y. Univ. v. Cont’l Ins. Co., 639 N.Y.S.2d 283, 287-90 (1995) (rejecting

punitive damages in first party insurance case on grounds that no independent cause of action

exists for bad faith breach of first-party insurance contract); Harris v. Provident Life Ins., 310

F.3d 73, 80 (2d Cir. 2002) (distinguishing cases where the insured is the claimant from those

where there is a claim against the insured). It is also true that “New York law . . . does not

recognize a separate cause of action for breach of the implied covenant of good faith and fair

dealing when a breach of contract claim, based upon the same facts, is also pled.” Harris, 310

F.3d at 81; see also Woodhams v. Allstate Fire & Cas. Co., 748 F. Supp. 2d 211, 223 (S.D.N.Y.

2010), aff’d, 453 F. App’x 108 (2d Cir. 2012) (same); ICD Holdings S.A. v. Frankel, 976 F.

Supp. 234, 243-44 (S.D.N.Y. 1997) (“A claim for breach of the implied covenant will be




                                                  6
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 7 of 17




dismissed as redundant where the conduct allegedly violating the implied covenant is also the

predicate for breach of . . . an express provision of the underlying contract.”) (internal quotation

marks and citation omitted).

       However, New York courts do recognize that an insurance company’s handling of a

claim can give rise to a breach of the duty of good faith and fair dealing. See, e.g., Bi-Econ.

Mkt., Inc. v. Harleysville Ins. Co. of N.Y., 856 N.Y.S.2d 505 (2008); D.K. Prop., Inc. v. National

Union Fire Ins. Co. of Pittsburgh, 92 N.Y.S.3d 231 (1st Dep’t 2019). Moreover, where the

“conduct allegedly violating the implied covenant” is not “also the predicate for breach of . . . an

express provision” of the contract, ICD Holdings, 976 F. Supp. at 243-44, then the two claims

need not be dismissed as duplicative, see, e.g., JJM Sunrise Auto., LLC v. Volkswagen Grp. of

Am., Inc., 997 N.Y.S.2d 270, 287 (N.Y. Sup. 2014), adhered to on reargument, 26 N.Y.S.3d 724

(N.Y. Sup. 2015) (“While some of the damages alleged in the claim for breach of the covenant of

good faith and fair dealing may be ‘intrinsically tied’ to the damages resulting from the breach of

contract claim, [plaintiff] alleges additional purportedly wrongful conduct during the parties’

negotiation process that was not alleged as wrongful conduct constituting a breach of contract.

Therefore, while [plaintiff’s] ninth cause of action and its breach of contract claims involve some

overlap, they consist of distinct, non-duplicative independent claims.”) (quoting Deer Park

Enterprises, LLC v. Ail Systems, Inc., 870 N.Y.S.2d 89, 90 (2d Dep’t 2008)).

       Defendant does not dispute that the conduct alleged in the second cause of action would

give rise to a breach of the covenant of good faith and fair dealing, but relies on Harris v.

Provident Life for the proposition that where the identical conduct is alleged to give rise to

claims for a breach of contract and a breach of the implied covenant of good faith and fair

dealing they should be pleaded in a single count. 310 F.3d at 81.




                                                  7
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 8 of 17




       The allegations of the second cause of action involve conduct different from that alleged

in the first cause of action and are independent of the first cause of action. The first cause of

action is addressed to the denial of insurance coverage. The second cause of action is addressed

to the process whereby defendant reached that result—the claim that it did not send an adjuster to

the Premises. Dkt. No. 26 ¶¶ 30-32. Assuming, but not deciding, that the implied covenant of

good faith and fair dealing contains an obligation on the facts here for an adjuster to inspect the

Premises, the second cause of action cannot be dismissed as duplicative of the first.

       B.      Defendant’s Motion to Dismiss the Third Cause of Action for Violation of
               Section 349

       Plaintiff’s third cause of action is for violation of Section 349 of the N.Y. General

Business Law. That provision makes it unlawful for any person to commit “[d]eceptive acts or

practices in the conduct of any business trade or commerce or in the furnishing of any service” in

New York State, N.Y. Gen Bus. Law § 349(a), and provides a private right of action to “any

person who has been injured by reason of” a violation of its provisions, id. § 349(h).

        “[S]ection 349 is directed at wrongs against the consuming public. . . . Thus, as a

threshold matter, plaintiffs claiming the benefit of section 349—whether individuals or entities . .

. must charge conduct of the defendant that is consumer-oriented.” Oswego Laborers’ Local 214

Pension Fund v. Marine Midland Bank, N.A., 623 N.Y.S.2d 529, 532 (1995). In order to state a

claim under Section 349, a plaintiff must allege: “(1) that the defendant’s acts were consumer

oriented, (2) that the acts or practices are deceptive or misleading in a material way, and (3) that

the plaintiff has been injured as a result.” Goldemberg v. Johnson & Johnson Consumer Cos.,

Inc., 8 F. Supp. 3d 467, 478 (S.D.N.Y. 2014) (internal quotation marks and citations omitted). A

deceptive act or practice is one “likely to mislead a reasonable consumer acting reasonably under

the circumstances.” Oswego Laborers’ Local 214 Pension Fund, 623 N.Y.S.2d at 533; see also



                                                  8
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 9 of 17




Michelo v. Nat’l Collegiate Student Loan Trust 2007-2, 419 F. Supp. 3d 668, 701 (S.D.N.Y.

2019) (quoting Oswego Laborers’ Local 214 Pension Fund, 623 N.Y.S.2d at 533).

       The “consumer-oriented” conduct element requires a plaintiff to show that the practices

complained of have a “broad impact on consumers at large; ‘[p]rivate contract disputes unique to

the parties . . . would not fall within the ambit of the statute.’” N.Y. Univ., 639 N.Y.S.2d at 290

(quoting Oswego Laborers’ Local 214 Pension Fund, 623 N.Y.S.2d at 532); see also id.

(“[D]efendants’ acts in selling this policy and handling the claim under it do not constitute

consumer-oriented conduct.”). For that reason, the numerous courts that have considered

whether disputes between policy holders and insurance companies concerning the scope of

coverage can amount to conduct falling within Section 349 have almost “uniformly . . . held that

such disputes are nothing more than private contractual disputes that lack the consumer impact

necessary to state a claim pursuant to Section 349.” DePasquale v. Allstate Ins. Co., 179 F.

Supp. 2d 51, 62 (E.D.N.Y. 2002); see also Minasian v. IDS Property Cas. Ins. Co., 2015 WL

1782040, at *1 (S.D.N.Y. Apr. 17, 2015) (same); PB Americas Inc. v. Continental Cas. Co., 690

F. Supp. 2d 242, 252 (S.D.N.Y. 2010) (“[S]everal courts in this Circuit have considered whether

disputes between policy holders and insurance companies concerning the scope of coverage can

amount to conduct falling within § 349. Almost uniformly, those courts have held that such

disputes are nothing more than private contractual disputes that lack the consumer impact

necessary o state a claim pursuant to § 349.”).

       Plaintiff’s claim is no different than those which have been held by courts in this Circuit

to be insufficient to state a claim under Section 349. Plaintiff alleges that Defendant maintains a

publicly accessible website describing its renters insurance and then states in conclusory terms

that the language it conveys regarding the coverage of the policy with respect to damage from




                                                  9
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 10 of 17




“windstorms, hail, and water damage from plumbing” would lead a reasonable person to

understand that the policy would cover losses such as that sustained by Plaintiff. Dkt. No. 26

¶¶ 43-44. However, Plaintiff does not allege what precisely the loss he suffered is and what

language on the website would lead a reasonable consumer to believe that the insurer would

automatically agree to extend coverage to an insured upon notice of claim without determining

for itself whether the loss was covered or not. See Perfect Dental, PLLC v. Allstate Ins. Co.,

2006 WL 2552171, at *3 (E.D.N.Y. Aug. 31 2006) (dismissing Section 349 claim in insurance

context where “plaintiffs failed to allege either sufficient or specific facts concerning any alleged

policy or practice by defendants that violated § 349 in their complaint”). Nor has Plaintiff

alleged that there is anything universal or general about its dispute with Defendant. It merely

makes the conclusory and insufficient “information and belief” allegation that Defendant’s

“offending practice is not an isolated incident, but a consumer-oriented and routine practice that

has affected many similarly situated insureds, and does, or has the potential to, affect the public

at large.” Dkt. No. 26 ¶ 56. The same generalized statement, lacking any factual support, could

be made in any insurance dispute. Plaintiffs’ allegations set forth a contractual disagreement as

to whether coverage for the noticed loss is required. There is nothing broadly consumer-oriented

about such a dispute—apart from the immaterial fact that insurance companies and insureds may

frequently engage in coverage disputes. That fact alone, however, does not transform a purely

private issue into a consumer-oriented one. Nor does Plaintiff’s wholly conclusory assertion that

Defendant’s conduct exhibited a “consumer-oriented and routine practice” so transform it. Id.;

see also Minasian, 2015 WL 1782040, at *1 (“Conclusory statements that conduct is consumer-

oriented are insufficient.”).




                                                 10
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 11 of 17




       Plaintiff’s allegations are easily distinguishable from those held sufficient to state a claim

in Gaidon v. Guardian Life Ins. Co of AM., 704 N.Y.S.2d 177 (1999), Wilner v. Allstate Ins. Co.,

893 N.Y.S.2d 208 (2d Dep’t 2010), and Skibinsky v. State Farm Fire & Cas. Co., 775 N.Y.S.2d

200 (3d Dep’t 2004). In Gaidon, the conduct at issue was “an extensive marketing campaign

that had a ‘broader impact on consumers at large.’” 704 N.Y.S.2d at 182 (quoting Oswego

Laborers’ Local 214 Pension Fund, 623 N.Y.S.2d at 532). In Wilner, the plaintiff challenged a

subrogation provision in every Allstate Deluxe Plus Homeowners’ Policy that required the

insured to protect the insurer’s subrogation interest and to incur defense costs in that respect

while the insured’s claim was being investigated and before the insurer ever made a commitment

to cover the loss. 893 N.Y.S.2d at 211-12. While recognizing that “the statute does not apply to

private contract disputes unique to the parties,” id. at 215, the court held that because the

provision applied to “any consumer holding this policy, whose loss is potentially attributable to a

third party,” “the conduct complained of has a ‘broad impact on consumers at large’ and is thus

consumer-oriented.” Id. at 216 (quoting N.Y. Univ., 639 N.Y.S.2d at 290). In Skibinsky, Plaintiff

alleged that the defendant insurance broker and defendant insurer together “engaged in a

‘recurring pattern’ of selling homeowner’s policies too consumers seeking more inclusive

‘builder’s risk’ policies” and engaged in “deceptive conduct . . . involving the sale of lesser

policies than those requested by members of the public while at the same time representing that

the desired coverage has been provided.” 775 N.Y.S.2d at 201-02.

       In this case, by contrast, there is no dispute that Plaintiff received what he paid for—a

policy that covered loss from windstorms, hail, and water damage from plumbing. The dispute is

over the insurer’s application of the policy language to the idiosyncratic facts of Plaintiff’s loss.

Plaintiff’s allegations therefore do not state a claim under Section 349.




                                                  11
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 12 of 17




        C.      Defendant’s Motion to Dismiss the Fourth Cause of Action for Punitive
                Damages

        Plaintiff’s fourth cause of action alleges that Defendant engaged in wanton and willful

misconduct sufficient to give rise to punitive damages. However, New York does not provide an

independent cause of action for punitive damages. See Light v. W2001 Metro. Hotel Realty LLC,

2011 WL 2175778, at *3 (S.D.N.Y. June 2, 2011) (“New York does not recognize an

independent cause of action for punitive damages.”); Nwachukwu v. Chemical Bank, 1997 WL

441941, at *8 (S.D.N.Y. Aug. 6, 1997) (“[T]here exists no independent cause of action for

punitive damages . . . . To the extent that plaintiff’s sixth claim for relief is intended as an

independent claim for punitive damages . . . I dismiss that claim with prejudice.”); Tartaro v.

Allstate Indem. Co., 868 N.Y.S.2d 281, 282 (2d Dep’t 2008) (“New York [law] does not

recognize an independent cause of action for punitive damages.”).

        Plaintiff does not defend the fourth cause of action or assert authority to the contrary.

The claim thus may also be deemed to be abandoned. See Thurmand v. Univ. of Connecticut,

2019 WL 369279, at *3 (D. Conn. Jan. 30, 2019).

        D.      Defendant’s Motion to Strike the Prayer for Punitive Damages

        Plaintiff seeks an award of punitive damages in connection with his second, third and

fourth causes of action. Compl. ¶¶ 38, 57, 63, prayer for relief B-D.

        “[T]he standard for awarding punitive damages in first-party insurance actions is ‘a strict

one.’” Rocanova v. Equitable Life Assur. Soc. of U.S., 612 N.Y.S.2d 339, 343 (1994) (quoting

Cohen v. New York Prop. Ins. Underwriting Assn., 410 N.Y.S.2d 597, 602 (1st Dep’t 1978)).

Under New York law, damages arising from the breach of a contract are “ordinarily limited to

the contract damages necessary to redress the private wrong,” but “punitive damages may be

recoverable if necessary to vindicate a public right.” N.Y. Univ., 639 N.Y.S.2d at 287 (citing



                                                  12
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 13 of 17




Rocanova, 612 N.Y.S.2d at 342). Punitive damages are available only where they are “necessary

to deter defendant and others like it from engaging in conduct that may be characterized as

‘gross’ and ‘morally reprehensible,’ and of ‘such wanton dishonesty as to imply a criminal

indifference to civil obligations.’” Id. (quoting Rocanova, 612 N.Y.S.2d at 342). The elements

required to state a claim for punitive damages are: “(1) defendant’s conduct must be actionable

as an independent tort; (2) the tortious conduct must be of [an] egregious nature . . . ; (3) the

egregious conduct must be directed to plaintiff; and (4) it must be part of a pattern directed at the

public.” Matter of Part 60 Put-Back Litig., 141 N.Y.S.3d 410, 422 (2020) (quoting N.Y. Univ,

612 N.Y.S.2d at 287). The Defendant must plead “that he was personally the victim of a

cognizable tort arising out of his contractual relationship with [the insurer], and . . . demonstrate

that the wrong to him not only rose to the level of ‘such wanton dishonesty as to imply a criminal

indifference to civil obligations’, but [that it] was also part of a pattern of similar, publicly

directed misconduct.” Rocanova, 612 N.Y.S.2d at 342 (quoting Walker v. Sheldon, 223

N.Y.S.3d 488, 491 (1961)); see also Tartaro v. Allstate Indem. Co., 868 N.Y.S.2d 281, 282 (2d

Dep’t 2008) (same).

        In New York University v. Continental Ins. Co., for example, the New York Court of

Appeals held that allegations that the defendant acted recklessly and vindictively and violated the

laws of New York “in failing to adequately investigate [plaintiff’s claim], in denying payment of

the claim, and in failing to renew the policy after assertion of the claim” did not support a claim

for punitive damages. 639 N.Y.S.2d at 289-90. The allegations “amount[ed] to nothing more

than a claim based on the alleged breach of the implied covenant of good faith and fair dealing.”

Id. at 290.




                                                   13
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 14 of 17




       Plaintiff argues that he should be permitted to pursue his claim for punitive damages on

the second cause of action because he pleads that Defendant’s conduct was “willful and wanton,”

and “constitute[d] improper procedure and tactics and violate[d] applicable law, rules and

regulations.” Dkt. No. 38 at 19. But those are just conclusions not supported by any facts.

Plaintiff has pleaded no more than that his claim was improperly denied after insufficient

investigation, which is not enough. See Woodhams, 748 F. Supp. 2d at 223 (“New York Law . . .

does not recognize . . . ‘an independent cause of action for bad faith denial of insurance

coverage.’”) (quoting Vitrano, 2008 WL 2696156, at *3). He does not allege an independent

tort, much less one of an egregious nature, or a pattern directed at the public. His prayer for

punitive damages as part of his second cause of action must be dismissed.

       In addition, for the reasons stated in the previous sections, Plaintiff’s third and fourth

causes of action fail to state a claim for any relief. It follows that the prayer for punitive

damages as part of those causes of action also must fail.

       E.      Defendant’s Motion to Strike Plaintiff’s Prayer for Attorney’s Fees

       Plaintiff seeks an award of attorney’s fees as part of his prayer for relief on his first cause

of action (breach of contract), second cause of action (covenant of good faith and fair dealing),

and third cause of action (Section 349). See Compl. ¶¶ 27, 38, 57.

       Plaintiff’s demand for attorney’s fees in connection with his first and second causes of

action must be dismissed. The rule in New York is that, as a general matter, an “insured may not

recover the expenses incurred in bringing an affirmative action against an insurer to settle its

rights under the policy.” N.Y. Univ., 639 N.Y.S.2d at 283; U.S. Underwriters Ins. Co., v. City

Club Hotel, 789 N.Y.S.2d 470, 472 (2004) (“[A] prevailing party may not recover attorneys’ fees

from the losing party except where authorized by statute, agreement or court rule.”); Mighty

Midgets, Inc. v. Centennial Ins. Co., 416 N.Y.S.2d 559, 564 (1979) (“[I]t has now long been the


                                                  14
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 15 of 17




universal rule in this country not to allow a litigant to recover damages for the amounts expended

in the successful prosecution or defense of its rights.”); Globecon Group, LLC v. Hartford Fire

Ins. Co., 434 F.3d 165, 177 (2d Cir. 2006). The rule contrasts with that of “other legal systems,

such as that in Great Britain” and “reflects a fundamental legislative policy decision that, save

for particular exceptions or when the parties have entered into a special agreement, it is

undesirable to discourage submission of grievances to judicial determination and that, in

providing freer and more equal access to the courts, the present system promotes democratic and

libertarian principles.” Continental Ins. Co., 416 N.Y.S.2d 559 at 564 (citations omitted).

       The general rule that attorney’s fees are not available when an insured brings an

affirmative action against his insurer admits of only very limited exceptions. New York’s Court

of Appeals “has suggested that an exception to the general rule prohibiting claims for attorneys’

fees may exist when the insured can make ‘a showing of such bad faith [on the part of the

insurer] in denying coverage that no reasonable carrier would, under the given facts, be expected

to assert it.’” Natl. R.R. Passenger Corp. v Arch Specialty Ins. Co., 124 F Supp. 3d 264, 280

(S.D.N.Y. 2015) (quoting Sukup v. State, 281 N.Y.S.2d 28, 31 (1967)); see also Liberty Surplus

Ins. Corp. v. Segal Co., 2004 WL 2102090, at *4 (S.D.N.Y. Sept. 21, 2004).1 There also is

limited authority that “in unusual circumstances” an insured who initiates a declaratory judgment

action may nonetheless be entitled to recover fees under the insurer’s duty to defend where the




1
  The seminal case for the proposition that attorney’s fees may be available upon such a showing,
Sukup v. State, is a third-party insurance case and distinguishable on that ground alone insofar as
its suggestion of the possibility of extra-contractual damages is grounded in the notion of an
independent tort for denial of coverage. See Harris, 310 F.3d at 80; See Scottsdale Ins. Co. v.
McGrath, No. 19-cv-7477, Opinion and Order at Dkt. No. 72, at 11-12, 11 n.2 (S.D.N.Y. July
19, 2021) (discussing the distinction between first-party and third-party insurance cases with
regard to the availability of an independent claim for bad faith denial of coverage and refusal to
settle).


                                                 15
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 16 of 17




“insured has been cast in a defensive posture by the legal steps an insurer takes in an effort to

free itself from its policy obligations.” Houston Cas. Co. v. Prosight Specialty Ins. Co., 462 F.

Supp. 3d 443, 451 (S.D.N.Y. 2020) (quoting Hervochon v. Iona Coll., 2019 WL 2451431, at *4-

5 (S.D.N.Y. Feb. 15, 2019), report and recommendation adopted, 2019 WL 1375359 (S.D.N.Y.

Mar. 27, 2019)).2

       Plaintiff has alleged no more than “an arguable difference of opinion between carried and

insured over coverage,” which, under New York law, is insufficient to support “extracontractual

liability for legal expenses.” Liberty Surplus Ins. Corp. v. Segal Co., 2004 WL 2102090, at *5

(quoting Sukup, 281 N.Y.S.2d at 31). He asserts that “there is coverage under the policy issued

by the defendant for the claim and loss” and that in not paying for the loss or adjusting the claim

in good faith or in a timely manner, Defendant acted “in gross disregard of [the] interests of its

insured.” Dkt. No. 38 at 15-16. But he does not allege any facts that would demonstrate that

Defendant acted in gross disregard of his rights; he alleges neither facts known to Defendant that

would clearly establish coverage, nor the specific policy language that would establish coverage.


2
 The New York courts have held that the background principle that an insured may not recover
fees incurred when it brings an action against an insurer for breach of contract has not been
altered by the opinions of the New York Court of Appeals in Bi-Economy Marlet Inc. v
Harleysville Ins. Co. of New York, 856 N.Y.S.2d at 505 (2008) and Panasia Estates, Inc. v.
Hudson Insurance Co., 856 N.Y.S.2d 513 (2008). See, e.g., Natl. R.R. Passenger Corp., 124 F
Supp. 3d at 280; Young Men’s Christian Ass’n of Plattsburgh, 2018 WL 6267923, at *8
(“Neither the New York Court of Appeals’ holdings in Panasia or Bi-Economy suggest that it
intended to alter in the insurance context the traditional American rule that each party should
bear its own attoneys’ fees.”); Shapiro v. Liberty Special Markets, 2018 WL 10582979, at *2
(S.D.N.Y. July 24, 2018) (“Bi-Economy does not mention attorneys’ fees, and since Bi-Economy
was decided, New York and federal courts have squarely rejected the argument that attorneys’
fees are recoverable as consequential damages for breach of the implied covenant.”); Stein, LLC
v. Lawyers Title Ins. Corp., 953 N.Y.S.2d 303, 622-23 (2d Dep’t 2012) (“[N]othing in
Bi-Economy or Panasia alters the common-law rule that, absent a contractual or policy provision
permitting the recovery of an attorney’s fee, ‘an insured may not recover the expenses incurred
in bringing an affirmative action against an insurer to settle its rights under the policy.’”)
(quoting N.Y. Univ., 639 N.Y.S.2d at 292).


                                                 16
         Case 1:20-cv-06664-LJL Document 57 Filed 07/20/21 Page 17 of 17




His conclusory assertions do not amount to “a showing of such bad faith in denying coverage

that no reasonable carrier would, under the given facts, be expected to assert it.” Sukup, 19

N.Y.2d at 522. “[A]ll this amounts to is [a] legal controversy between the carrier and insured for

which no liability for the legal fees of one party would be chargeable to the other in the absence

of some extraordinary showing.” Id. at 30.

       Plaintiff’s further request for attorney’s fees in connection with his Section 349 claim—

which does permit an award of reasonable fees to an injured party—must be dismissed because

his allegations do not state a claim for relief under that provision.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s partial motion to dismiss, at Dkt. No. 28, is

GRANTED.


       SO ORDERED.


Dated: July 20, 2021                                __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                  17
